Case 19-54798-wlh         Doc 49    Filed 05/22/19 Entered 05/22/19 13:57:37          Desc Main
                                    Document     Page 1 of 15




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

                                                                    CHAPTER 11
IN RE:                                                       Jointly Administered Under
SANAM CONYERS, LLC., et al,                                  CASE NO. 19-54798-WLH

            Debtor.                                            JUDGE HAGENAU


                                AMENDMENT TO SCHEDULES

       COMES NOW Aum Shri Ganeshay Namaha, LLC, a named Debtor in this Jointly
Administered Chapter 11 Case, who hereby amends the Schedules previously filed in Chapter 11
Case No. 19-54787 [Doc. No. 28], to include the following:
       1.       Amending the values of real and personal property in Schedules A/B;
       2.       Amending the amounts of certain claims in Schedules D, E, F;
       3.       Noting that certain of the claims listed in Schedules D, E, F are either
             unliquidated, disputed, or contingent;
       4.       Adding additional executory contracts to Schedule G.
                This 22nd day of May 2019.

                                       Counsel for Debtor

                                         /s/ Edward F. Danowitz
                                       By: Edward F. Danowitz
                                       Ga. State Bar No. 003180
                                       Danowitz Legal, P.C.
                                       300 Galleria Parkway NW, Suite 960
                                       Atlanta, Georgia 30339
                                       770-933-0960
                                       Edanowitz@DanowitzLegal.com
             Case 19-54798-wlh                                  Doc 49              Filed 05/22/19 Entered 05/22/19 13:57:37                                                           Desc Main
                                                                                    Document     Page 2 of 15
            Fill in this information to identify the case:

 Debtor name            Aum Shri Ganeshay Namaha LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)               19-54787-wlh
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $        2,650,000.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $            19,937.96

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $        2,669,937.96


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $        1,941,977.20


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $            84,247.96

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$          730,704.05


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $          2,756,929.21




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-54798-wlh                      Doc 49       Filed 05/22/19 Entered 05/22/19 13:57:37                                Desc Main
                                                                Document     Page 3 of 15
            Fill in this information to identify the case:

 Debtor name          Aum Shri Ganeshay Namaha LLC

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)        19-54787-wlh
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor¶s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor¶s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                $200.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number


            3.1.     Farmers & Merchant Bank                                                                                                            $212.18



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                        $412.18
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-54798-wlh                       Doc 49       Filed 05/22/19 Entered 05/22/19 13:57:37                          Desc Main
                                                                Document     Page 4 of 15
 Debtor         Aum Shri Ganeshay Namaha LLC                                                    Case number (If known) 19-54787-wlh
                Name


           11b. Over 90 days old:                             85,679.33    -                            85,679.33 =....                       unknown
                                            face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                    $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.
           General description                      Date of the last           Net book value of          Valuation method used   Current value of
                                                    physical inventory         debtor's interest          for current value       debtor's interest
                                                                               (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Food                                                                            $525.78                                             $525.78



 23.       Total of Part 5.                                                                                                                 $525.78
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                            525.78 Valuation method         cost                   Current Value            525.78

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-54798-wlh                       Doc 49         Filed 05/22/19 Entered 05/22/19 13:57:37                         Desc Main
                                                                  Document     Page 5 of 15
 Debtor         Aum Shri Ganeshay Namaha LLC                                                    Case number (If known) 19-54787-wlh
                Name


     Yes Fill in the information below.
           General description                                                Net book value of            Valuation method used    Current value of
                                                                              debtor's interest            for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office and lobby furniture                                                   $5,000.00          Resale value                         $5,000.00


           Hotel furniture                                                             $14,000.00          Resale Value                       $14,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books,
           pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
           other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                  $19,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                  Nature and extent     Net book value of            Valuation method used   Current value of
           property                                     of debtor's           debtor's interest            for current value       debtor's interest
           Include street address or other              interest in           (Where available)
           description such as Assessor                 property
           Parcel Number (APN), and type of
           property (for example, acreage,
           factory, warehouse, apartment or
           office building, if available.
           55.1. 10111 City Pond Rd,
                    Covington, GA 30014
                    Improved real
                    property                                Fee Simple             $2,650,000.00                                           $2,650,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-54798-wlh                      Doc 49       Filed 05/22/19 Entered 05/22/19 13:57:37                     Desc Main
                                                                Document     Page 6 of 15
 Debtor         Aum Shri Ganeshay Namaha LLC                                                  Case number (If known) 19-54787-wlh
                Name


 56.        Total of Part 9.                                                                                                        $2,650,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-54798-wlh                           Doc 49             Filed 05/22/19 Entered 05/22/19 13:57:37                                         Desc Main
                                                                            Document     Page 7 of 15
 Debtor           Aum Shri Ganeshay Namaha LLC                                                                         Case number (If known) 19-54787-wlh
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $412.18

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                      $525.78

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $19,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $2,650,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $19,937.96          + 91b.            $2,650,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $2,669,937.96




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                         page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-54798-wlh                        Doc 49         Filed 05/22/19 Entered 05/22/19 13:57:37                                 Desc Main
                                                                    Document     Page 8 of 15
           Fill in this information to identify the case:

 Debtor name          Aum Shri Ganeshay Namaha LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)              19-54787-wlh
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Farmers & Merchant Bank                       Describe debtor's property that is subject to a lien              $1,941,977.20             $2,650,000.00
        Creditor's Name                               10111 City Pond Rd, Covington, GA 30014
                                                      Improved real property
        2140 Old Covington Rd NE
        Conyers, GA 30013-1553
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                          $1,941,977.2
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-54798-wlh                      Doc 49        Filed 05/22/19 Entered 05/22/19 13:57:37                                        Desc Main
                                                                 Document     Page 9 of 15
    Fill in this information to identify the case:

 Debtor name        Aum Shri Ganeshay Namaha LLC

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)          19-54787-wlh
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                             $8,000.00         $8,000.00
           City of Covington                                    Check all that apply.
                                                                 Contingent
           2194 Emory St NW                                      Unliquidated
           Covington, GA 30014-2216                              Disputed

           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes

 2.2       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                               $883.14         $883.14
           Georgia Department Of Labor                          Check all that apply.
                                                                 Contingent
           148 Andrew Young Int Blvd Ste                         Unliquidated
           803                                                   Disputed
           Atlanta, GA 30301
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                 Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                       G27781
            Case 19-54798-wlh                      Doc 49         Filed 05/22/19 Entered 05/22/19 13:57:37                                           Desc Main
                                                                 Document      Page 10 of 15
 Debtor       Aum Shri Ganeshay Namaha LLC                                                                Case number (if known)          19-54787-wlh
              Name

 2.3       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                  $45,364.82     $45,364.82
           Georgia Department Of Revenue                         Check all that apply.
                                                                  Contingent
           3700 Atlanta Hwy Ste 268                               Unliquidated
           Athens, GA 30606-7428                                  Disputed

           Date or dates debt was incurred                       Basis for the claim:


           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                    No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes

 2.4       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                  $30,000.00     $30,000.00
           Newton County                                         Check all that apply.
                                                                  Contingent
           1113 Usher St NW Ste 101                               Unliquidated
           Covington, GA 30014-2470                               Disputed

           Date or dates debt was incurred                       Basis for the claim:


           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                    No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $7,726.24
           Aasdel                                                               Contingent
                                                                                Unliquidated
           PO Box 46504                                                         Disputed
           Lawrenceville, GA 30042
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $5,604.18
           Allen Insurance Agency                                               Contingent
                                                                                Unliquidated
           304 Martin Luther King Jr Dr                                         Disputed
           Fort Valley, GA 31030-4902
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.                $2,400.00
           American Hotel Register                                              Contingent
                                                                                Unliquidated
           100 S Milwaukee Ave                                                  Disputed
           Vernon Hills, IL 60061-4322
                                                                               Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                     Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-54798-wlh                       Doc 49        Filed 05/22/19 Entered 05/22/19 13:57:37                                        Desc Main
                                                                Document      Page 11 of 15
 Debtor      Aum Shri Ganeshay Namaha LLC                                                            Case number (if known)           19-54787-wlh
             Name

 3.4      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $5,517.86
          AP Accounting                                                     Contingent
                                                                            Unliquidated
          740 Morganton Dr                                                  Disputed
          Johns Creek, GA 30024-6116
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $375,000.00
          Bhavnita Patel                                                    Contingent
                                                                            Unliquidated
          120 Shadow Lake Dr                                                Disputed
          Conyers, GA 30094-4127
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $3,039.05
          Charter Spectrum                                                  Contingent
                                                                            Unliquidated
          PO Box 742615                                                     Disputed
          Cincinnati, OH 45274-2615
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $2,615.36
          ECOLAB                                                            Contingent
          c/o Summit Collections                                            Unliquidated
          PO Box 131                                                        Disputed
          Champlin, MN 55316-0131
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $339.70
          Employers Preferred Insurance Co.                                 Contingent
                                                                            Unliquidated
          PO Box 53089                                                      Disputed
          Phoenix, AZ 85072-3089
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $5,016.20
          Georgia Power Company                                             Contingent
                                                                            Unliquidated
          96 Annex                                                          Disputed
          Atlanta, GA 30396-0001
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $1,436.73
          Insightel                                                         Contingent
                                                                            Unliquidated
          5592 Ashleigh Walk Dr                                             Disputed
          Suwanee, GA 30024-7690
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-54798-wlh                      Doc 49        Filed 05/22/19 Entered 05/22/19 13:57:37                                        Desc Main
                                                                Document      Page 12 of 15
 Debtor       Aum Shri Ganeshay Namaha LLC                                                           Case number (if known)           19-54787-wlh
              Name

 3.11      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                  $600.00
           Pedro Jimenez                                                    Contingent
                                                                            Unliquidated
           863 Bankhead Hwy                                                 Disputed
           Winder, GA 30680-7252
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes
 3.12      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.             $250,000.00
           S.K. Vellanki                                                    Contingent
                                                                            Unliquidated
           5655 Peachtree Pkwy                                              Disputed
           Norcross, GA 30092-2812
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes
 3.13      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $71,408.73
           Wyndham                                                          Contingent
                                                                            Unliquidated
           22 Sylvan Way                                                    Disputed
           Parsippany, NJ 07054-3801
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                    related creditor (if any) listed?               account number, if
                                                                                                                                                    any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                          5a.        $                        84,247.96
 5b. Total claims from Part 2                                                                          5b.    +   $                       730,704.05
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                               5c.        $                          814,952.01




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-54798-wlh                       Doc 49     Filed 05/22/19 Entered 05/22/19 13:57:37                               Desc Main
                                                             Document      Page 13 of 15
          Fill in this information to identify the case:

 Debtor name        Aum Shri Ganeshay Namaha LLC

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)        19-54787-wlh
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
     Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal     Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                 Franchise Agreement
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                                             Baymont Franchise System
                                                                                      Attn: Senior VP
               List the contract number of                                            22 Sylvan Way
                any government contract                                               Parsippany, NJ 07054-3801


 2.2.        State what the contract or                 Hotel Managment
             lease is for and the nature of             Agreement
             the debtor's interest

                 State the term remaining
                                                                                      Galaxy Management, LLC
               List the contract number of                                            1659 Centennial Olympic Pkwy NE
                any government contract                                               Conyers, GA 30013-6547


 2.3.        State what the contract or                 Managemetn
             lease is for and the nature of             agreement
             the debtor's interest

                 State the term remaining               OPen ended
                                                                                      March 2018 Hotel Company, LLC
               List the contract number of                                            2008 Eastview Pkwy Ste 150
                any government contract                                               Conyers, GA 30013-5717




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-54798-wlh                       Doc 49    Filed 05/22/19 Entered 05/22/19 13:57:37                           Desc Main
                                                            Document      Page 14 of 15
          Fill in this information to identify the case:

 Debtor name        Aum Shri Ganeshay Namaha LLC

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)        19-54787-wlh
                                                                                                                               Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
     creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                    Name                            Check all schedules
                                                                                                                                 that apply:
    2.1      Sunita Patel                     120 Shadow Lake Drive                              Baymont Franchise               D
                                              Conyers, GA 3009                                   System                           E/F
                                                                                                                                 G          2.1



    2.2      Sunita Patel                     120 Shadow Lake Dr.                                Galaxy Management,              D
                                              Conyers, GA 30094                                  LLC                              E/F
                                                                                                                                 G          2.2




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
Case 19-54798-wlh      Doc 49    Filed 05/22/19 Entered 05/22/19 13:57:37         Desc Main
                                Document      Page 15 of 15




                                  CERTIFICATE OF SERVICE
       I certify that I have electronically filed the forgoing Amendment to Schedules with the
Clerk of Court using the CM/ECF system, which will send electronic notification to all users
who have consented to such service pursuant BLR 5005-8 and General Order 25-2018.




              This 22nd day of May 2019.

                                   Counsel for Debtor

                                     /s/ Edward F. Danowitz
                                   By: Edward F. Danowitz
                                   Ga. State Bar No. 003180
                                   Danowitz Legal, P.C.
                                   300 Galleria Parkway NW, Suite 960
                                   Atlanta, Georgia 30339
                                   770-933-0960
                                   Edanowitz@DanowitzLegal.com
